Jfourtfj Court of appeal*
                                      !§>an gntomo,

                                             August 29, 2013


                                         No. 04-12-00419-CR


                                            Robert G. POSOS,
                                                 Appellant
                                                    v.

                                         The STATE of Texas,
                                                 Appellee


                     From the County Court at Law No. 2, Bexar County, Texas
                                        Trial Court No. 298496
                               Honorable Jason Wolff, Judge Presiding



                                              ORDER


Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice


           The Court has considered the Appellant's Motion for Rehearing En Bane, and the motion
is DENIED.




                                                         Marial


                                      , I have hereunto set my hand and affjxed the seal of the said
:Q$lrrfcipthis                     ,2013.




                                                         Keith E. Hottle
                                                         Clerk of Court